 Case 8:21-cv-00743-SDM-TGW Document 1 Filed 03/26/21 Page 1 of 3 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


STEPHANIE KLEIN,

                      Plaintiff,                Civil Action No. _____________________

       v.

JON BARY AND ASSOCAITES, INC.                           NOTICE OF REMOVAL
d/b/a PARAGON REVENUE GROUP,

                      Defendant.



       TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE MIDDLE

DISTRICT OF FLORIDA:

       PLEASE TAKE NOTICE that Defendant, Jon Barry and Associates, Inc. d/b/a Paragon

Revenue Group (“Defendant” or “Paragon”), by and through its undersigned counsel, respectfully

notifies this Court of the removal of the above-captioned matter from the County Court of the

Sixth Judicial Circuit in and for Pinellas County, Florida, identified by case number 21-001808-

CO to the United States District Court for the Middle District of Florida, and shows the Court as

follows:

       1.      This action was commenced in the County Court of the Sixth Judicial Circuit in

and for Pinellas County, Florida, by serving Plaintiff’s Complaint on Defendant on March 8, 2021.

       2.      Pursuant to 28 U.S.C. § 1446(a), a true and accurate copy of the Summons is

attached hereto as “Exhibit 1” and a true and accurate copy of the Complaint is attached hereto as

“Exhibit 2.”

       3.      Defendant was served with the Summons and Complaint on March 8, 2021, via

registered agent.
 Case 8:21-cv-00743-SDM-TGW Document 1 Filed 03/26/21 Page 2 of 3 PageID 2




       4.       Plaintiff Stephanie Klein (“Plaintiff”) brought this action against Defendant for

alleged violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”),

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), and the Florida

Consumer Collection Practices Act, Fla. Stat. § 559.72, et seq (“FCCPA”).

       5.      This Court has original jurisdiction over Plaintiff’s TCPA and FDCPA claims

pursuant to 28 U.S.C. § 1331 which provides: “The district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.”

       6.      This Court has supplemental jurisdiction over Plaintiff’s FCCPA state law claim

pursuant to 28 U.S.C. § 1367 against Defendant because this claim arises from the same series of

events, arises from the same set of operative fats, relates to the same alleged wrongful conduct,

and forms part of the same case or controversy as the federal claims alleged.

       7.      The County Court for the Sixth Judicial District for Pinellas County, Florida is

located in the Middle District of Florida. 28 U.S.C. § 89(b). Venue is proper because this is the

“district and division embracing the place where the action is pending.” See 28 U.S.C. § 1441(a)

and 1446(a).

       8.      The instant Notice of Removal is being filed within the thirty (30) days of

Defendant having been served with the Summons and Complaint. Therefore, pursuant to 28

U.S.C. § 1446(b), the instant Notice of Removal is timely.

       9.      Defendant will give written notice of the filing of this Notice of Removal to all

adverse parties, as required by 28 U.S.C. § 1446(d).

       10.     Defendant will file a true and accurate copy of this Notice of Removal with the

Clerk of the Sixth Judicial Circuit in and for Pinellas County, Florida, as required by 28 U.S.C. §

1446(d).
 Case 8:21-cv-00743-SDM-TGW Document 1 Filed 03/26/21 Page 3 of 3 PageID 3




       WHEREFORE, Paragon respectfully requests that the aforementioned State Court

Action, now pending in the Sixth Judicial Circuit in and for Pinellas County, Florida, be removed

to the United States District Court for the Middle District of Florida.

This the 26th day of March, 2021.

                                              Respectfully submitted,

                                                      /s/ Charles J. McHale
                                                      Charles J. McHale, Esq.
                                                      FBN: 0026555
                                                      Dale T. Golden, Esquire
                                                      FBN: 0094080
                                                      GOLDEN SCAZ GAGAIN, PLLC
                                                      201 North Armenia Avenue
                                                      Tampa, FL 33609
                                                      Phone: 813-251-5500
                                                      Fax: 813-251-3675
                                                      Email: cmchale@gsgfirm.com
                                                      Email: dgolden@gsgfirm.com
                                                      Attorneys for Defendant
